I am unable to concur in the conclusion announced by a majority of my associates and deem the question involved of sufficient importance to warrant a statement of my individual views.
The question involved in this litigation is not complicated by any dispute in connection with the facts. Thus no restatement of the facts is essential to a proper expression of dissenting views.
The question of whether school districts are compelled to pay a gasoline excise tax of one and one-half cents per gallon on gasoline used in school buses for transporting pupils is primarily one of statutory construction and is so briefed by the parties. The problem is to construe and determine the effect of two different acts of the 1941 Session of our State Legislature.
On May 15, 1941, the Legislature passed an act amending article 9 of chapter 34, Session Laws of 1939. The amendatory act, which was chapter 31a, title 70, Session Laws 1941, provided by section 6 thereof that:
"Gasoline used solely and exclusively in district-owned school buses for the purpose of transporting school children to and from school under the provisions of this act shall be exempt from all state taxes; and gasoline purchased by any school district for use exclusively in school buses leased or hired for the purpose of transporting school children to and from school under the provisions of this act shall also be exempt from all state taxes."
At the date of the passage and approval of the foregoing act the only state excise tax on gasoline was four cents per gallon levied by article 14, chapter 66, Session Laws of 1939.
The parties to this litigation agree that the portion of the 1941 act, quoted supra, relieved the plaintiff district of any tax burden on gasoline insofar as the four cent excise tax above referred to was concerned. Their disagreement arises by reason of chapter 18b, Title 68, Session Laws of 1941.
The last-mentioned legislative act was approved May 20, 1941. Subsection (a) of section 1 thereof provided for an excise tax on gasoline of one and one-half cents per gallon which was specified to be in addition to the four cent excise tax then in existence. Subsections (b) and (c) of section 1 provided:
"(b) The gasoline excise tax of one and one-half cents (1 1/2c) per gallon, herein levied, shall be reported to and collected by the Oklahoma Tax Commission in the same manner, by the same method, under the same conditions, and at the same time as the gasoline excise tax of four cents (4c) per gallon levied by article 14, chapter 66, Oklahoma Session Laws, 1939, is reported and collected under existing laws, or laws amendatory thereof.
"(c) The gasoline excise tax of one and one-half cents (1 1/2c) per gallon herein levied shall apply to and be payable on gasoline sold and delivered to or used by the State or any political subdivision thereof."
It is at once apparent that there is an inconsistency or conflict between the provisions of section 6 of chapter 31a, Title 70, Session Laws of 1941, and the portion of chapter 18b, Title 68, supra.
The plaintiff district relies on the former and the defendant Tax Commission on the latter. Each legislative provision, standing alone, is sufficiently comprehensive in the scope of the language used to support the position of the party relying thereon. However, the inconsistency between the two renders it imperative that one should yield to the other.
In this, as in all questions of statutory *Page 244 
construction, the purpose of the court is to determine the legislative intent. When that intent is determined, it governs. When the legislative intent cannot be determined from the language used, rules of construction are invoked for the purpose of resolving uncertainty.
It is, of course, a general rule that statutes passed by the Legislature at the same session, when related to the same subject, should be construed together so that both may stand. O'Brien Packing Co. v. Martin, 172 Okla. 157, 44 P.2d 72; Parwal Inv. Co. v. State, 71 Okla. 121, 175 P. 514.
Construing together the statutes now before us does not necessarily lead to a conclusion favorable to either of the parties, since such construction does not eliminate the conflict in the language used. There is also the possible argument that the latter statute (the one relied upon by the Tax Commission) repeals the former (the statute exempting school districts from all taxes on gasoline used to transport pupils) but repeals by implication are not favored, and whenever possible such a construction of statutes is avoided (Erwin v. Wheeler, 31 Okla. 331, 120 P. 1098), especially when passed at the same session of the Legislature. Hunter v. State,49 Okla. 672, 154 P. 545; Garton et ux. v. Hudson-Kimberly Pub. Co., 8 Okla. 631, 58 P. 946.
Courts are especially reluctant to consider a former statute repealed by implication where (as in this case) the former statute is special and the latter statute general. In such cases the former remains in force as an exception to the general statute. The rule in this particular was stated by this court in Gordon v. Conner, 183 Okla. 82, 80 P.2d 322, in paragraph 2 of the syllabus:
"Where there are two statutes upon the same subject, the earlier being special and the later general, the presumption is, in the absence of an express repeal, or an absolute incompatibility, that the special is to remain in force as an exception to the general."
Stated in another way, special statutes prevail over general statutes relating to the same subject matter. State ex rel. Moore v. O'Bannon, 182 Okla. 173, 77 P.2d 70; Hollis v. Adams Gin Co., 115 Okla. 25, 241 P. 744; Crosbie v. Partridge,85 Okla. 186, 205 P. 758; Carpenter v. Russell, 13 Okla. 277,73 P. 930.
The rules of statutory construction last above mentioned should be of controlling importance in this case. We have before us a statutory provision comprehensive in its nature providing for the payment by all political subdivisions of the state of an additional excise tax of one and one-half cents per gallon on gasoline. In this respect the statute is general in nature. We have a special statute dealing with the same subject which exempts school districts (one class of political subdivision) from the payment of all taxes on gasoline used in school buses for the transportation of pupils. This statute is special and should remain in force as an exception to the general law. The special law should exclude gasoline used in the manner and for the purpose designated from the operation of the more comprehensive law.
In my judgment school districts should not pay the tax. I therefore respectfully dissent.
I am authorized to state that Mr. Justice ARNOLD concurs in the foregoing dissent.